 

[image_logo.jpg] 

 

 



Exhibit 10.3

  

 

April 8, 2016 

 

 



Flexpoint Fund II, L.P.
c/o Flexpoint Ford, LLC
676 N. Michigan Avenue, Suite 3300
Chicago, IL 60611





 

Attn: Donald J. Edwards and Steven M. Michienzi



Re: Consent to Amendment of Promissory Note

 

Messrs. Edwards and Michienzi:

 

Reference is hereby made to that certain Promissory Note of JetPay Corporation
(the “Company”) payable to the order of Flexpoint Fund II, L.P. (“Flexpoint”)
(the “Note”), dated January 15, 2016. Capitalized terms used herein but not
defined herein shall have the meanings ascribed to such terms in the Note. The
Company and Flexpoint now desire to amend the Note in accordance with the
provisions of Section 6 of the Note.

 

In consideration of the premises and mutual promises and covenants herein
contained and intending to be legally bound, the Company and Flexpoint hereby
agree as follows:

 

1. Amendment of Section 2(a). The second sentence of Section 2(a) of the Note is
hereby amended by deleting such sentence in its entirety and replacing it with
the following: “This Note shall mature at the earlier to occur of the following
(the "Maturity Date"): (i) July 31, 2016 and (ii) an Event of Default (as
defined in Section 3) which has not been duly cured or waived.”

 

2. Interest Payment. On the date hereof, the Company shall pay to Flexpoint in
cash an amount equal to $50,000 in respect of the principal of the Note, plus
all accrued and unpaid interest on the Note through the date hereof.

 

3. Effect of Amendment. All other provisions of the Note remain unchanged and in
full force and effect.

 

 

 

[Signatures on following page]

 

 



 



  

1175 Lancaster Avenue, Suite 200, Berwyn, PA 19312 | 484-324-7980 |
www.JetPay.com

 

 

 

[image_logo.jpg] 

  

 



 

 

Please note your acceptance of the above by signing below as indicated.

 

 

 

Very truly yours,

 

 

 

JETPAY CORPORATION

 





 

By: /s/ Peter B. Davidson

 

Name: Peter B. Davidson

Title:  Vice Chairman and Secretary

 

 

 

Acknowledged and agreed as of this 11th day of April, 2016:



 

FLEXPOINT FUND II, L.P.

 

By: Flexpoint Management II, L.P.
Its: General Partner

 

By: Flexpoint Ultimate Management II, LLC

 

Its: General Partner

 


By: /s/ Donald J. Edwards

 

Name: Donald J. Edwards

 



 



  

1175 Lancaster Avenue, Suite 200, Berwyn, PA 19312 | 484-324-7980 |
www.JetPay.com

 

 

 

